Citation Nr: 0417347	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Phoenix, Arizona, 
Regional Office (RO).  The veteran has since moved to 
Pennsylvania, and his records have been transferred to the 
Pittsburgh RO.


FINDINGS OF FACT

1.  The veteran has hearing loss, but there is no medical 
evidence linking it to his military service.

2.  The veteran has reported tinnitus since May 2002, but 
there is no medical evidence linking it to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate bilateral hearing 
loss in military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 
3.385 (2003).

2.  The veteran did not incur or aggravate tinnitus in 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this case, the veteran's claim was received 
in May 2002 and, later that month, the RO notified him that 
evidence needed to substantiate his claim included medical 
evidence linking his military service to the disorders for 
which he sought service connection.  The October 2002 RO 
decision and the July 2003 Statement of the Case both advised 
him that there was no medical evidence of record that 
provided the requisite link.  In view of the foregoing, the 
Board finds that notice to the veteran, of the evidence 
needed to substantiate his claims, has been adequate.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of original, 
reopened, or increased-rating claims unless there is no 
reasonable possibility that the claims can be substantiated.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the veteran 
submitted statements from friends and a brother and medical 
evidence from private health care providers.  In the May 2002 
letter, the RO solicited from him any additional evidence he 
had, and offered VA assistance in obtaining other relevant 
evidence not in his possession.  Then, in September 2002, the 
veteran was afforded a VA examination and audiometric test.  
Finally, in a December 2003 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board, but he has not done so.  In view of the 
foregoing, the Board finds that all evidence necessary for an 
equitable resolution of these issues has been obtained, and 
there is no reasonable possibility that further assistance 
will produce additional relevant evidence.  Id.

Turning now to the law applicable to this case, service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the claimant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).
Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

The veteran's DD Form 214 shows that, in service, he was a 
jet engine mechanic.  However, his service medical records do 
not reflect complaints, diagnoses, or treatment for hearing 
loss or tinnitus.  Indeed, at his February 1970 separation 
examination, he did not report hearing loss or tinnitus, and 
neither was found by clinical evaluation.

The veteran underwent audiometric testing and evaluation at 
the Flagstaff Medical Center in November 1995, July 1997, 
October 2000, and May 2002.  November 1995 audiometric 
testing showed auditory thresholds at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
25
NT
15
LEFT
10
20
30
NT
15

Thus, as of November 1995, the veteran did not have hearing 
loss as the disability is defined by regulation.  Further, he 
denied tinnitus in November 1995 and did not report it in 
July 1997, either.

He did not report tinnitus at the October 2000 examination, 
but he did report it in May 2002.  Audiometric testing, in 
May 2002, showed auditory thresholds at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
35
55
55
LEFT
20
35
50
70
65

Thus, by May 2002, the veteran demonstrated hearing loss as 
defined by regulation, and he also reported tinnitus.

With his May 2002 claim, the veteran submitted statements 
from his brother and two friends.  One friend said she had 
noted that the veteran's hearing impairment increased during 
the preceding four years, the other friend had noted it since 
1993, and his brother had noted it during the preceding 
fifteen years.

At the September 2002 VA examination, audiometric testing 
showed auditory thresholds at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
15
25
45
60
55

Speech discrimination scores were 100 percent bilaterally.  
The veteran reported tinnitus that began four years earlier.  
He said it was present most of the time, but did not 
interfere with activity or sleep.  He said that, before 
service, he worked on a farm, and used farm equipment, 
including tractors, without hearing protection.  In service, 
he was a jet engine mechanic, and said he always used hearing 
protection-ear plugs and, oftentimes, a headset as well-
during training and while working on aircraft engines.  After 
service, he worked as an automobile mechanic, as a janitor, 
and as a telephone company repairman.  With regard to 
postservice noise exposure, he said he fired weapons and cut 
firewood, but wore hearing protection when doing so.  He 
denied a history of ear infection, but the Board notes that 
the earliest records of an ear or hearing disorder-November 
1995 records from Flagstaff Medical Center-show treatment, 
with follow-up, for otitis externa.  The examiner said the 
veteran's family history was notable for his father's 
bilateral hearing loss.  Physical examination was 
unremarkable.  The assessment was bilateral sensorineural 
hearing loss, cause unknown.  The examiner said it was 
unlikely that noise exposure caused the hearing loss in view 
of the veteran's reported use of hearing protection.

In sum, there is no medical evidence linking the veteran's 
hearing loss and tinnitus-first manifested more than 27 
years after his separation from military service-to that 
military service.  In the absence of that critical evidence, 
service connection for bilateral hearing loss and tinnitus is 
not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



